Title: This company only serves women. Like cake companies who won't serve gay couples, is this legal?
Question:
Answer #1: I think there's a strong argument for a bona fide need that would prevent them from being sued - at the very least, employment wise they can make the same argument strip bars and hooters always does. 

As for serving only women, I'm not sure. Answer #2: I don't have any legal opinions, I just want to point out this was the plot to a good chunk of season 3 of Bojack Horseman. 

I can only assume that this company will also slowly evolve into (possibly orca) strippers driving around male clients. 